DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1, 4-7, and 9-14 are pending in this application.

Claim Interpretation Clarified
In the office action dated 9/23/21, the examiner interpreted part of the claims 10 and 11 language to be “intended use”.   The applicant has amended the claims to change the intended use interpretations by positively stating the claim elements.
Similarly, claims 1 and 12 language were interpreted to be “optional language limitations”.  The applicant has amended the claims to change the intended use interpretations by positively stating the claim elements.  However, optional language limitations”.   See below.
Claims 3-8 and 15 were deemed to contain non-functional descriptive material.  In response, the applicants pointed out “the features set forth in these dependent claims 3-8 and 15 further define elements that are previously introduced in the claims from which these claims depend and/or add additional features to the features set forth in the preceding claims”.   

Claim Rejections - 35 USC § 112(b) Withdrawn
In the office action dated 9/23/21, the examiner rejected claims 1 and 12 as being indefinite for failing to particularly point out and distinctly claim the subject matter.  In response, the applicants has amended the claims to make specific that the computer node is a structure.  See also specification page 2, line 15-16 (stating that “computing node comprising a processor and a transaction cache.”  The rejections are withdrawn. 
Separately, the examiner also rejected claims 1-15 as being indefinite for failing to particularly point out and distinctly claim the subject matter.  The applicant explained in the interview (dated 12/21/21) the functionalities the various basic implementations.   The rejections are withdrawn. 

Claim Rejections - 35 USC § 102(a)(2) Withdrawn
In the office action dated 9/23/21, the examiner rejected claims 1-2 under 35 U.S.C. 102(a)(1) as being anticipated by Hillmer (20030069820).  In response the applicant has substantially narrowed down the claim scope.  The new elements of added – in combination with existing elements – overcome the prior art previously found and currently searched.   Some of the new elements are:
“compute each of the transaction velocities for a predetermined period of time only based on transaction data records in the transaction cache related to the predetermined period of time, 
wherein each transaction data record comprises the following data elements: personal account numbers, transaction amounts, transaction date/time information, merchant type, spend type, and transaction type, and 
wherein each transaction velocity is a sum of transaction amounts for all transactions for an account number conforming with a velocity rule for that transaction velocity in the predetermined period of time.”
The rejection is withdrawn.  

Claim Rejections - 35 USC § 103 Withdrawn
In the office action dated 9/23/21, the examiner rejected claim 8 under AIA  35 U.S.C. 103 as being unpatentable over Hillmer in view of Mori (20190182253).  In response the applicant has substantially narrowed down the claim scope.  The new elements of added – in combination with existing elements – overcome the prior art previously found and currently searched.   Some of the new elements are:
“compute each of the transaction velocities for a predetermined period of time only based on transaction data records in the transaction cache related to the predetermined period of time, 
wherein each transaction data record comprises the following data elements: personal account numbers, transaction amounts, transaction date/time information, merchant type, spend type, and transaction type, and 
wherein each transaction velocity is a sum of transaction amounts for all transactions for an account number conforming with a velocity rule for that transaction velocity in the predetermined period of time.”
The rejection is withdrawn.  


“compute each of the transaction velocities for a predetermined period of time only based on transaction data records in the transaction cache related to the predetermined period of time, 
wherein each transaction data record comprises the following data elements: personal account numbers, transaction amounts, transaction date/time information, merchant type, spend type, and transaction type, and 
wherein each transaction velocity is a sum of transaction amounts for all transactions for an account number conforming with a velocity rule for that transaction velocity in the predetermined period of time.”
The rejection is withdrawn.  



Claim Interpretation
Optional Language
Optional limitations are generally not given patentable weight. See MPEP 2103(I)(C) (“Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.”).  
The following claims and language can be considered to be “optional language limitations” and should be revised.  
Claim 14: “if the transaction pending authorization is authorized, adding a transaction data record”.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-7, and 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 4-7, and 9-14 are directed to a system or method, which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method claim 14 as the claim that represents the claimed invention for analysis and is similar to independent system 
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Receiving a transaction authorization request, using the account historical data to calculate “functional values” for “predetermined functions”, providing result to a network, if transaction is authorized, adding transaction to cache – specifically, the claim recites 
“receive an authorisation request… from a transaction network…
calculate function values for  one or more predetermined functions for the account number…  using the transaction data records in the transaction cache…
the function values are determined from the transaction data elements… wherein the one or more predetermined functions are transaction velocities…
provide the calculated function values to the transaction network…  
add a transaction data record for that transaction to the transaction cache…
compute each of the transaction velocities for a predetermined period of time…
Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The “transaction system”, “transaction network”, and “transaction cache”, in claim 14; the additional technical element of “a computing node”, in claim 1; and the additional technical element of “transaction network terminals” and “a processor”, in claim 12, are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claims 1 and 12 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: a computer such as a processor, a computing node, and transaction network terminals; a communication device such as transaction network; and a storage unit such as i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 12, and 14 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not ep 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claims 1, 12, and 14 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims 1, 4-7, and 9-14 are not patent-eligible.
	
	
Response to Arguments
Applicant's arguments filed 1/10/22 have been fully considered but they are not persuasive. 
The applicant’s 35 U.S.C § 102(a)(1) arguments are moot because the prior art rejections are withdrawn.   The examiner is withdrawing the prior art 

The applicant’s 35 USC 103 arguments are moot because the prior art rejections are withdrawn.   The examiner is withdrawing the prior art rejection because the new elements of added – in combination with existing elements. 

In response to applicant's argument that: 
“35 U.S.C. 101… Step 2A, prong 2: practical application… the specific combination of technical features (as highlighted above) is integral to the claimed technology. The provision of these computer-implemented technical features provides the benefit of enabling fraud analysis for transactions using velocities without the need to read out velocities from data sources,”
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new analysis being used in the current rejection.  See Claim Rejections - 35 USC § 101 above.

In response to applicant's argument that: 

Applicant’s arguments have been considered but are moot because the arguments do not apply to the new analysis being used in the current rejection.  See Claim Rejections - 35 USC § 101 above.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

Examiner, Art Unit 3698
/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698